There were many objections and exceptions to the introduction of evidence, none of which present any new or novel questions. None of these are here insisted on as error, further than that they appear in the record, which under the statute we are required to pass upon. We have done this, and find that in the several rulings there was no error prejudicial to the defendant's case, which would entitle him to a reversal. The facts were in dispute, and properly submitted to a jury under a fair charge of the court. We are not authorized to disturb the verdict. There being no error in the record, let the judgment be affirmed. Affirmed.